Per Curiam.

Plaintiff failed to adduce any evidence whatever showing that the dog in question had previously manifested vicious propensities or that defendant had any actual or constructive notice thereof.
Accordingly, the judgment appealed from should be reversed and the complaint dismissed, with costs and disbursements to appellant.
Peck, P. J., Glennon, Dore, Cohn and Van Voorhis, JJ., concur.
Judgment unanimously reversed, with costs to the appellant, and the complaint dismissed. [See post, p. 1032.]